DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on March 3, 2021.  Claims 1 and 3-18 are now pending in the present application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on March 3, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 9 is held to claim a computer program per se, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over KODAMA et al. (hereinafter Kodama) (U.S. Patent Application Publication # 2016/0359545 A1) in view of Mabuchi et al. (hereinafter Mabuchi) (U.S. Patent Application Publication # 2015/0124597 A1).
	Regarding claims 1, 8, and 9, Kodama teaches and discloses a method and communication device (relay device, 1, figure 1), comprising: 
a detection unit (46, figure 1) that detects simultaneous transmission of a plurality of data through a communication bus (bus, 10, figure 1) connected to a plurality of devices (ECUs, 20, figure 1) ([0014]; [0045]; teaches detecting simultaneous transmission on a bus connected to a plurality of ECUs); 
a first transmission unit (42, figure 1; transceiver, figure 3) that starts transmission of data through the communication bus; and a second transmission unit (42, figure 1; transceiver, figure 3) that transmits data to one of the plurality of devices through a communication line (bus, 12, figure 1) different from the communication bus ([0014]; [0044]; [0069]; teaches starting a transmission of data on the bus and transmitting data on a second bus different from the other bus), 
wherein, when the simultaneous transmission through the communication bus is started, a device as a transmission source of another data excluding one of a plurality of data transmitted simultaneously stops transmission of data, the plurality of devices (ECUs, such as 30 or 35, figure 1) include a non-connection device (one ECU of the ECUs, 30 or 35, figure 1) that is not connected to the communication line different from the communication bus ([0045]; [0072]; teaches during simultaneous transmission, data transmission is suspended from a device of lower priority), and 
in a case where the first transmission unit starts transmission of data transmittable to a transmission destination through the communication line so that a plurality of data are transmitted simultaneously through the communication bus, when the plurality of data transmitted simultaneously includes a data, a transmission source of which is the non-connection device, or a data, a transmission destination of which is the non-connection device, the first transmission unit stops the transmission of data ([0072]; [0076]; teaches during simultaneous transmission, suspending the transmission of data when the target frame is for an ECU of the different bus).
However, Kodama may not expressly disclose starting transmission of data through the communication bus when the number of times of detection of the simultaneous transmission within a predetermined period is less than a predetermined number of times; and transmitting data to one of the plurality of devices through a communication line different from the communication bus when the number of times of detection of the simultaneous transmission within the predetermined period is equal to or greater than the predetermined number of times.
Nonetheless, in the same field of endeavor, Mabuchi teaches and suggests starting transmission of data through the communication bus when the number of times of detection of the simultaneous transmission within a predetermined period is less than a predetermined number of times; and transmitting data to one of the plurality of devices through a communication line different from the communication bus when the number of times of detection of the simultaneous transmission within the predetermined period is equal to or greater than the predetermined number of times ([0011]; [0029]; [0111]; [0112]; teaches detecting when simultaneous transmission of the communication data at least a prescribed number of times in advance and controlling/starting transmission on the communication line based on the number of simultaneous transmissions detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting when simultaneous transmission of the communication data at least a prescribed number of times in advance and controlling/starting transmission on the communication line based on the number of simultaneous transmissions detected as taught by Mabuchi with the communication device and method for communication on a bus system as disclosed by Kodama for the purpose of controlling communication for simultaneous transmission on a control area network, as suggested by Mabuchi.
Regarding claim 3, Kodama, as modified by Mabuchi, further teaches and suggests wherein, when the first transmission unit stops transmission of data through the communication bus, the second transmission unit transmits, through the communication line, data for which the first transmission unit has stopped the transmission ([0072]; [0076]; teaches suspending the transmission of data on the first bus and transmitting when the target frame is for an ECU of the different bus).

Regarding claim 4, Kodama discloses the claimed invention, but may not expressly disclose wherein, when the number of times by which the first transmission unit has stopped transmitting common data through the communication bus becomes equal to or greater than a second predetermined number of times, the second transmission unit transmits, through the communication line, the common data for which the first transmission unit has stopped the transmission, and the second predetermined number of times is two or more.
Nonetheless, in the same field of endeavor, Mabuchi further teaches and suggests wherein, when the number of times by which the first transmission unit has stopped transmitting common data through the communication bus becomes equal to or greater than a second predetermined number of times, the second transmission unit transmits, through the communication line, the common data for which the first transmission unit has stopped the transmission, and the second predetermined number of times is two or more ([0011]; [0029]; [0111]; [0112]; teaches detecting when simultaneous transmission of the communication data at least a prescribed number of times in advance and controlling/starting transmission on the communication line based on the number of simultaneous transmissions detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting when simultaneous transmission of the communication data at least a prescribed number of times in advance and controlling/starting transmission on the communication line based on the number of simultaneous transmissions detected as taught by Mabuchi with the communication device and method for communication on a bus system as disclosed by Kodama, as modified by Mabuchi, for the purpose of controlling communication for simultaneous transmission on a control area network, as suggested by Mabuchi.

Regarding claim 5, Kodama, as modified by Mabuchi, further teaches and suggests wherein a protocol used for communication through the communication bus is different from a protocol used for communication through the communication line (figure 1; [0031]-[0033]; teaches different protocols are used with the different buses).

Regarding claim 6, Kodama, as modified by Mabuchi, further teaches and suggests wherein the number of second transmission units (42, figure 1; transceiver, figure 3) is smaller than the number of devices (ECUs, 20, figure 1) that receive data from the first transmission unit through the communication bus (figure 1; [0058]; [0063]; teaches the number of second transmission units is less than the number of device on the bus).

Regarding claim 7, Kodama, as modified by Mabuchi, further teaches and suggests a reception unit (42, figure 1; transceiver, figure 3) that receives data from a second device different from the plurality of devices connected to the communication bus, wherein the first transmission unit and the second transmission unit transmit the data received by the reception unit ([0058]; [0063]; teaches the transceiver receives data from the plurality of devices).

Regarding claims 10 and 11, Kodama, as modified by Mabuchi, further teaches and suggests wherein a protocol used for communication through the communication bus is different from a protocol used for communication through the communication line (figure 1; [0031]-[0033]; teaches different protocols are used with the different buses).

Regarding claims 12, 13, and 14, wherein the number of second transmission units is smaller than the number of devices (ECUs, 20, figure 1) that receive data from the first transmission unit through the communication bus (figure 1; [0058]; [0063]; teaches the number of second transmission units is less than the number of device on the bus).

Regarding claims 15, 16, 17, and 18, Kodama, as modified by Mabuchi, further teaches and suggests a reception unit (42, figure 1; transceiver, figure 3) that receives data from a second device different from the plurality of devices connected to the communication bus, wherein the first transmission unit and the second transmission unit transmit the data received by the reception unit ([0058]; [0063]; teaches the transceiver receives data from the plurality of devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 3, 2022